Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 8, 11-17, 19, 21-23, 25, and  27 have been newly amended and claims 5-6, 9-10, 18, 20, and  24 have been canceled. Currently, claims 1-4,7-8, 11-17, 19, 21-23, and 25-27
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kugler , DE102009054185.
Regarding claim 1, Kugler discloses an automated tool clamping device (Fig 3), which is configured for clamping at least one tool in  a tool chuck by tightening a union nut of the tool chuck or for declamping of the tool out of the tool chuck by loosening the union nut (by means of the drive device 68 and union nut 24 with tool chuck 26, Fig 3), with a clamp element, which is configured to generate a connection , with the union nut of the tool chuck (Clamping element 30 using portinos 32 for connect with the union nut , Figs 2 or5), and with a torque receiving element which is configured to receive at least a large portion of a torque occurring during a tool clamping process. (housing portion 58, Fig 2)
However, Kugler does not disclose wherein the clamp element and the torque receiving element are implemented separately from each other in such a way that the clamp element may be loosely set onto the tool chuck and loosely removed from the tool chuck and in such a way that the clamp element can be removably decoupled from the torque receiving element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated the clamp element and the torque receiving element are implemented separately from each other in such a way that the clamp element may be loosely set onto the tool chuck and loosely removed from the tool chuck and in such a way that the clamp element can be removably decoupled from the torque receiving element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 2,  Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses the clamp element is configure to generate a force fit connection with the union nut of the tool chuck. (by means of elements 32, Fig 2)
Regarding claim 4, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one control or regulation unit, which is configured for controlling or regulating torque exerted on the union nut by the tool clamping device in the tool clamping process, or for setting at least a maximum torque that is exerted onto the union nut by the tool clamping device in the tool clamping process. (translation paragraph 0027)
Regarding claim 7, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses the torque receiving element comprises at least one torque transfer element, which is configured to a coupling of the torque receiving element with the clamp element in a rotationally fixed manner. (Fig 2)
Regarding claim 8, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses  the clamp element comprises a connection mechanism, for generation of the connection with the union nut, the connection mechanism being implemented to be operable like a ratchet. (portions 32 , Fig 2 )
Regarding claim 11,  Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one torque generating unit, which is implemented separately from the clamp element or from the torque receiving element and which is configured to generate a torque that is required for the tool clamping process.  (Fig 3 having at least one torque generating unit 68)
Regarding claim 16, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses at least one vertical adjustment unit, which is configured to permit a vertical traversing of the torque receiving element.  (Portion 74, Fig5)
Regarding claim 21, Kugler discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses  the tool is clamped into the tool chuck by tightening of the union nut of the tool chuck and declamped from the tool chuck by a release of the union nut, wherein a chuck element of the tool clamping device is connected, jammed, with the union nut of the tool chuck by, at least largely force fit connection, jamming connection , and wherein a toque occurring during the tool clamping process, during the tool clamping in process or tool declamping process, is receivied  by the torque receiving element of the tool clamping device at least to a large extent.  (operation of the device disclosed by Kugler, Fig 3)
However, Kugler does not disclose wherein the clamp element and the torque receiving element are implemented separately from each other in such a way that the clamp element may be loosely set onto the tool chuck and loosely removed from the tool chuck and in such a way that the clamp element can be removably decoupled from the torque receiving element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated the clamp element and the torque receiving element are implemented separately from each other in such a way that the clamp element may be loosely set onto the tool chuck and loosely removed from the tool chuck and in such a way that the clamp element can be removably decoupled from the torque receiving element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kugler , DE102009054185 in view of Binns, US5597964
Regarding claim 3, Kulger discloses each and every limitation set forth in claim 1. However, Kulger does not disclose the torque receiving element comprises a torque sensor.  It is unclear how the torque sensor works.
Binns teaches a self locking nut apparatus having a sensor 45 . (Figs 1 and 5)
Therefore it would have been  obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kugler to have further incorporate a torque sensor as taught by Binns in order to regulate the clamping force . (1:27-28)
Claim 12-13, 17,  and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler , DE102009054185 in view of Lamotte , US5035556.
Regarding claim 12,  Kugler discloses each and every limitation set forth in claim 1.  However, Kuglar does not discloses at least one further torque generating unit, which is configured separately from the torque generating unit.
Lamotte teaches a plurality of torque generating units 31, 44, and 39 which are separate from the one another. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kuglar to have further incorporated at least one further torque generating unit separate from a torque generating unit as taught by Lamotte in order to provide fine adjustment of the tool with multiple tightening means. 
Regarding claim 13,  Kugler  in view of Lamotte  discloses each and every limitation set forth in claim 12. Furthermore, Kugler in view of Lamotte discloses the torque generating unit is configured for  a pre-tensioning of the union nut, and that the further torque generating unit is configured for main tensioning of the union nut. (operation of device disclosed by Kulger in view of Lamotte  )
Regarding claim 17, Kugler  discloses each and every limitation set forth in claim 1. Furthermore, Kugler discloses an attachment holder, which is at least configured for accommodation, rotationally fixed accommodation, of a tool chuck, wherein the attachment holder comprises at least one coupling unit, which is configured for rotationally fixed coupling of the attachment holder with at least one of the torque generating units of the tool clamping device.  (element 16 and the portion coming to contact with the bottom portion of element 18 for fixing purposes, Fig 5)
However, Kugler does not disclose at least for a presetting optical measuring of a tool that is clamped in a tool chuck, with a fully automated, the tool clamping device.
Lamotte teaches an optical sensor 51.  (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kugler to have further incorporated an optical measurement system as taught by Lamotte in order to measure the size of the tool piece. 
Regarding claim 22,  Kugler discloses each and every limitation set forth in claim 21.  However  Kugler does not disclose in at least one clamping in step the union nut of the tool chuck is tightened to a first limit torque, and that in at least one further clamping in step, the union nut of the tool chuck is tightened to a second limit torque , wherein a torque for tightening of the union nut in the two clamping in steps is generated by torque generating units which are embodied separately from one another and are operated in an automated manner.
Lamotte teaches a plurality of torque generating units 31, 44, and 39 which are separate from the one another. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Kuglar to have further incorporated at least one further torque generating unit separate from a torque generating unit as taught by Lamotte in order to provide fine adjustment of the tool with multiple tightening means. 
Furthermore, the combination of Kugler in view of Lamotte would be capable of in at least one clamping in step the union nut of the tool chuck is tightened to a first limit torque, and that in at least one further clamping in step, the union nut of the tool chuck is tightened to a second limit torque , wherein a torque for tightening of the union nut in the two clamping in steps is generated by torque generating units which are embodied separately from one another and are operated in an automated manner.
Regarding claim 23, Kugler in view of Lamotte discloses each and every limitation set forth in claim 22.  However, Kugler in view of Lamotte does not disclose at least the first limit torque or at least second limit torque  are predetermined or monitored by a control or regulation unit of the tool clamping device, and wherein the second limit torque is many times greater than the first limit torque, at least three times. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated at least the first limit torque or at least second limit torque  are predetermined or monitored by a control or regulation unit of the tool clamping device, and wherein the second limit torque is many times greater than the first limit torque, at least three times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 14-15,  and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations of “the further torque generating unit comprises a stroke element for generation of  a linear stroke”, “at least one adjustment unit, which is configured to traverse the further torque generating unit in at least one spatial direction” , and “ at least one declamping step the union nut of the tool chuck is unwound, in an automated manner, by a first number of rotations by means of a further torque generating unit of the tool clamping device, that in at least one further declamping step, the union nut of the tool chuck is unwound, in an automated manner, by a second number of rotations by a torque generating unit of the tool clamping device, which is embodied separately from the further torque generating unit, and that the total number of rotations is sensed by the torque generating unit or or by an angle sensor unit of the tool clamping device” fails to render the claimed invention obvious or anticipated. For instance, closest prior art DE102009054185 discloses a clamping and declamping device for a tool bit by rotating nut 24 with  a clamping device shown in Fig 2 however ‘4185 fails to disclose “the further torque generating unit comprises a stroke element for generation of  a linear stroke”, “at least one adjustment unit, which is configured to traverse the further torque generating unit in at least one spatial direction” , and “ at least one declamping step the union nut of the tool chuck is unwound, in an automated manner, by a first number of rotations by means of a further torque generating unit of the tool clamping device, that in at least one further declamping step, the union nut of the tool chuck is unwound, in an automated manner, by a second number of rotations by a torque generating unit of the tool clamping device, which is embodied separately from the further torque generating unit, and that the total number of rotations is sensed by the torque generating unit or or by an angle sensor unit of the tool clamping device”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore for the reasons above , the claim limitations of claims 14-15 and 25-27 have been considered as containing allowable subject matter.
Response to Arguments
Applicant’s arguments, see pages 16-17, filed 03/24/2022, with respect to the rejection(s) of claim(s) 1 and 21 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kugler under 35 U.S.C 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723